NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHAUNCEY LUTHER MANN, III,                      No. 15-56379

                Plaintiff-Appellant,            D.C. No. 5:14-cv-01723-JGB-SP

 v.
                                                MEMORANDUM*
STRUCTURED ASSET MORTGAGE
INVESTMENT II TRUST 2007-AR3,
MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-AR3; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                    Jesus G. Bernal, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Chauncey Luther Mann, III, appeals pro se from the district court’s

judgment dismissing his action alleging federal and state law claims arising from



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal under Fed. R. Civ. P. 12(b)(6).

Dumas v. Kipp, 90 F.3d 386, 389 (9th Cir. 1996). We affirm.

       The district court properly dismissed Mann’s Truth in Lending Act

(“TILA”) and Home Ownership and Equity Protection Act (“HOEPA”) rescission

claim, and fraud claims seeking declaratory relief, because these claims are time-

barred. See 15 U.S.C. § 1635(f) (borrower has three years to rescind under TILA);

15 U.S.C. § 1640(e) (one-year statute of limitations for TILA and HOEPA

damages claim); Cal. Civ. Proc. Code §§ 337(1), (3) (four-year statute of

limitations for action seeking rescission based on fraud); Miguel v. Country

Funding Corp., 309 F.3d 1161, 1165 (9th Cir. 2002) (borrower’s rescission under

TILA not effective when it was not provided to the lender within three years, even

though servicer received the notice within the three-year window).

       The district court properly dismissed Mann’s quiet title claim because

Mann’s failed to allege facts sufficient to state a plausible claim for relief. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (plaintiff must plead sufficient factual

matter to allow the court to draw a reasonable inference that the defendant is

liable).

       The district court properly dismissed Mann’s claim related to the

securitization of his loan because Mann has not established that he has standing to


                                           2                                     15-56379
bring such a claim. See Hess v. Ford Motor Co., 41 P.3d 46, 51 (Cal. 2002) (third

party may enforce a contract only if the contract was made for its benefit); see also

Yvanova v. New Century Mortg. Corp., 365 P.3d 845, 858 (Cal. 2016) (plaintiff

bringing wrongful foreclosure claim has standing only when challenging a void

assignment).

      The district court did not abuse its discretion in denying Mann leave to

amend because amendment would be futile. See Owens v. Kaiser Found. Health

Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001) (standard of review); Dumas, 90 F.3d

at 389 (leave to amend may be denied where amendment would be futile).

      The district court did not abuse its discretion in granting the motion to set

aside default because it properly found that defendants established meritorious

defenses. See United States v. Signed Personal Check No. 730 of Yubran S. Mesle,

615 F.3d 1085, 1091, 1094 (9th Cir. 2010) (setting forth the three-factor test to

determine whether good cause exists to set aside default and noting that to

establish a meritorious defense, a party only has to “allege sufficient facts that, if

true, would constitute a defense”); Franchise Holding II, LLC v. Huntington Rests.

Grp., Inc., 375 F.3d 922, 925 (9th Cir. 2004) (standard of review).

      We reject as without merit Mann’s contentions that the district court was

biased against him.

      We do not consider Mann’s contentions regarding the district court’s order


                                           3                                     15-56379
denying Mann’s motion for reconsideration because Mann failed to file a new or

amended notice of appeal after the district court issued this order. See Fed. R.

App. P. 4(1)(A) (notice of appeal must be filed within 30 days after entry of the

judgment or order appealed from).

      Mann’s request for judicial notice (Docket Entry No. 34) is denied.

      AFFIRMED.




                                          4                                   15-56379